DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 14, delete the second use of the word  --that--.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-4 (labeled pages 9-11) in the Applicant Arguments/Remarks Made in an Amendment filed 5/2/22, the Interview Summary for the interview held on 4/26/22, the examiner’s amendment noted above which corrects a typographical error, the Allowable Subject Matter section in the prior office action filed 2/3/22, and the claim language below.
Claim 1 recites an aerosol generation system comprising: a controller for an inhalation device, the controller including a first power supply, a first connector, and a first processor configured to perform energization control of a heater which is used to heat an aerosol source and to perform a temperature calculation process of calculating an estimated temperature of the heater, and a power supply device including a second power supply, a second connector which is connected to the first connector at the time of charging of the first power supply, and a second processor configured to perform control of power supply from the second power supply to the controller via the second connector, wherein a first voltage applied to a power supply terminal of the first processor is a voltage ensuring that the first processor operates at a first processing speed to perform the temperature calculation process during the energization control, a second voltage applied to a power supply terminal of the second processor is a voltage ensuring that the second processor operates at a second processing speed to perform the control of the power supply, and the first voltage is different from the second voltage and the second processing speed is lower than the first processing speed.
Claim 5 recites an aerosol generating system comprising: a controller for an inhalation device, the controller including a first power supply, a first connector, and a first processor configured to perform energization control of a heater which is used to heat an aerosol source, and a power supply device including a second power supply. a second connector which is connected to the first connector at the time of charging of the first power supply, and a second processor configured to perform control of power supply from the second power supply to the controller via the second connector, wherein a first voltage applied to a power supply terminal of the first processor such that the first processor can perform the energization control and a second voltage applied to a power supply terminal of the second processor such that the second processor can perform the control of the power supply are different from each other, the power supply device includes a linear regulator on a second line connecting the second power supply and the power supply terminal of the second processor, and the linear regulator outputs, as the second voltage, a voltage lower than the first voltage, and the controller includes, on a first line connecting the first power supply and the power supply terminal of the first processor, no component that causes a larger voltage drop than the linear regulator.
Claim 7 recites an aerosol generating system comprising: a controller for an inhalation device, the controller including a first power supply, a first connector, and a first processor configured to perform energization control of a heater which is used to heat an aerosol source, and a power supply device including a second power supply, a second connector which is connected to the first connector at the time of charging of the first power supply, and a second processor configured to perform control of power supply from the second power supply to the controller via the second connector, wherein a first voltage applied to a power supply terminal of the first processor such that the first processor can perform the energization control and a second voltage applied to a power supply terminal of the second processor such that the second processor can perform the control of the power supply are different from each other, in a state in which the first connector is connected to the second connector, a third voltage is applied from the power supply device to the power supply terminal of the first processor, and the third voltage is different from the second voltage.
Claim 9 recites an aerosol generating system comprising: a controller for an inhalation device, the controller including a first power supply, a first connector, and a first processor configured to perform energization control of a heater which is used to heat an aerosol source, and a power supply device including a second power supply, a second connector which is connected to the first connector at the time of charging of the first power supply, and a second processor configured to perform control of power supply from the second power supply to the controller via the second connector, wherein a first voltage applied to a power supply terminal of the first processor such that the first processor can perform the energization control and a second voltage applied to a power supply terminal of the second processor such that the second processor can perform the control of the power supply are different from each other, the controller comprises a first line connecting the first power supply and the power supply terminal of the first processor, and a third line connecting the first connector and the power supply terminal of the first processor, and the first processor is configured to be operated by each of power supplied from the first power supply via the first line and power supplied from the power supply device via the third line.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859